Citation Nr: 1735174	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 0 percent prior to January 2, 2009, greater than 10 percent from January 2, 2009, to January 16, 2014, and greater than 50 percent as of January 17, 2014, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to January 1975, from February 1991 to August 1991, and from January 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In a July 2014 statement, the Veteran contended that the effective date of the increase to 50 percent should have been January 2, 2009, and that the increase should have been greater than 50 percent.  However, the effective date of the increase will be considered as part of the increased rating claim.  Furthermore, the claim for increase remains before the Board where less than the total benefit is granted.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From the December 31, 2007, date of service connection to December 29, 2008, the Veteran's PTSD symptoms did not require continuous medication or treatment; they caused mild impairment with occupational and social functioning.

2.  From December 29, 2008, to January 17, 2014, the Veteran's PTSD symptoms were manifest by a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

3.  From January 17, 2014, the Veteran's PTSD symptoms were manifest by memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships.

CONCLUSION OF LAW

The criteria for ratings of 10 percent from December 31, 2007, to December 29, 2008; 30 percent from December 29, 2008, to January 17, 2014; and 50 percent as of January 17, 2014, but not higher, for PTSD have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's psychiatric disability.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports provide the information needed to fairly decide the claim for an increased rating.  The examiners reviewed and commented on evidence of record, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue, the Board finds that the VA examinations are adequate.  

Additionally, in light of the actions of the RO in obtaining the Veteran's treatment records, the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016). 

Under the General Rating Formula, a 0 percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

In rating psychiatric disabilities, VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2016).  Therefore, the diagnosis of a mental disorder should conform to DSM-IV.  38 C.F.R. § 4.125(a) (2016).  Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that GAF scores are just one component of the Veteran's disability picture.  The Board considers the Veteran's entire disability picture, including GAF scores.  Under those circumstances Veterans with identical GAF scores may be assigned different rating based on each individual's symptomatology, impairments, and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  Evans v. West, 12 Vet. App. 22 (1998).  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Owens v. Brown, 7 Vet. App. 429 (1995).

According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2016). 

A September 2008 rating decision established service connection for PTSD, with an initial rating of 0 percent, effective December 31, 2007.  In January 2009, the Veteran disagreed with the rating assigned.  During the course of the appeal, a July 2009 rating decision assigned an increased 10 percent rating, effective January 2, 2009.  A March 2014 rating decision assigned an increased 50 percent rating for PTSD, effective January 17, 2014.  The Veteran has continued to disagree with the assigned ratings.

On VA examination in August 2008, the examiner stated that the Veteran was not receiving current treatment for a mental disorder, and no symptoms were present during the past year.  The examiner stated that the Veteran described mild to moderate impairment in his current psychosocial functioning.  At the interview, the Veteran appeared clean, neatly groomed, and appropriately dressed.  The Veteran's speech was spontaneous, rapid, clear, and coherent.  He was cooperative, friendly, relaxed, and attentive.  His affect was constricted.  He was oriented to person, time, and place.  His thought process and content were deemed unremarkable.  No delusions were present.  He understood the outcome of his behavior.  The examiner stated that the Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  He was able to interpret proverbs appropriately.  His impulse control was good.  No episodes of violence were noted.  Remote, recent, and immediate memory were normal.

However, at the examination, the Veteran reported recurrent and intrusive distressing recollections.  He had difficulty falling or staying asleep.  The Veteran stated that he had difficulty concentrating and had outbursts of anger.  The examiner stated that there was clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner specified that the Veteran's PTSD symptoms were mild in severity.  PTSD was diagnosed, and a GAF score of 71 was assigned.  

In an August 2008 statement, the Veteran stated that he was unable to concentrate.  He had increased anxiety and always had to stay busy.  He stated that he only enjoyed staying at home and had lost interest in other activities.

A VA mental health initial evaluation record from December 29, 2008, contains the Veteran's report of sleep disturbance with occasional nightmares, intrusive memories, avoidance of crowds, and hypervigilance.  The Veteran described irritability and anger.  He had difficulty with concentration.  The Veteran was polite and cooperative, and his thoughts appeared logical and goal-directed to the examiner.  There was no evidence of psychosis.  The Veteran acknowledged sporadic suicidal ideation, but he denied any plan or intent.  A GAF score of 59 was assigned.

A VA outpatient record from January 21, 2009, shows that the Veteran was prescribed Sertraline.  The note indicates that the Veteran was anxious and had rapid speech.  His memory was good, but he struggled with serial subtraction and backwards spelling.  A GAF score of 59 was assigned.

In a March 2009 letter, L.O.R., M.S.W., remarked that the Veteran was hypervigilant and had an exaggerated startle response.  He had been attending bi-weekly individual counseling sessions.  A GAF score of 61 was assigned.

An April 3, 2009 social work note contains the Veteran's report of sleep problems.  He reported intrusive memories and some hypervigilance.  He reported experiencing road rage.  A GAF score of 59 was assigned.

In an April 2009 letter, the Veteran's spouse stated that the Veteran often had bad nightmares and was irritable.  She stated that the Veteran often forgot things that she told him.  She stated that the Veteran had little interest in activities outside of the home.

On VA examination in June 2009, the Veteran reported recurrent and intrusive thoughts at a moderate severity since the prior VA examination.  He was employed full-time and had been at the same company for the prior 23 years.  He stated that his family relationships had been up and down, and he did not care for being around crowds or going to social events.  The examiner found no impairment of thought process or communication.  The Veteran was fully oriented, well-groomed, and cooperative.  His mood was mildly to moderately depressed, with restricted affect.  No suicidal or homicidal ideation was present.  No hallucinations or delusions were reported.  Attention, memory, and judgment appeared to be within normal limits.  The examiner assigned a GAF score of 75.  

VA counselling records from August 19, 2009, August 26, 2009, August 31, 2009, September 14, 2009, September 21, 2009, September 29, 2009, October 5, 2009, November 9, 2009, November 16, 2009,  January 20, 2010, February 2, 2010,  February 17, 2010, and March 5, 2010 contain a GAF score of 59.

The Veteran was assigned a GAF score of 58 by a VA counselor on March 18, 2010.

VA counselling records from April 22, 2010, May 19, 2010, June 2, 2010, and June 17, 2010 contain a GAF score of 59.

A VA mental health note from June 22, 2010, shows that the Veteran was depressed, had thoughts of self-harm, poor concentration, and was agitated.  Anxiety, boredom, anger, and alienation were present.  A GAF score of 42 was assigned.

VA counselling records from July 21, 2010, and August 4, 2010, show ongoing counselling with GAF scores of 59.

On August 4, 2010, a different VA physician noted the Veteran's problems with mood, behaviors, and changes.  A GAF score of 45 was listed.

September 1, 2010, September 15, 2010, October 6, 2010, November 17, 2010, December 1, 2010, January 19, 2011, February 3, 2011, and February 16, 2011, counseling records contain a GAF score of 59.  

A February 16, 2011 follow-up record contains the Veteran's report that he was not sleeping enough.  Citalopram and Hydroxyzine were added to the Veteran's medication, and a GAF score of 45 was given.

March 2, 2011, March 16, 2011, and April 6, 2011, counseling records contain a GAF score of 59.

At the April 2011 Board hearing, the Veteran reported experiencing memory loss.  He stated that at his job, he needed a pad to write down things that he forgot.  He had trouble sleeping.  He did not like to socialize with coworkers.  He experienced mood swings.  

A VA mental health note dated April 20, 2011, shows that the Veteran was doing well on his current mental health medicine combination, and no changes were needed at that time.  A GAF score of 44 was given.

April 20, 2011, May 19, 2011, July 6, 2011, July 20, 2011, August 3, 2011, and September 21, 2011, counseling records contain a GAF score of 59.

A VA treatment record dated October 3, 2011, shows that the Veteran wanted to restart all of his mental health medications.  A GAF score of 45 was given.

October 5, 2011, November 7, 2011, December 7, 2011, and January 18, 2012, counselling records contain a GAF score of 59.

On February 1, 2012, the Veteran attended a counselling session after which a GAF score of 57 was assigned.

An April 3, 2012, mental health note indicates that the Veteran was alert and oriented.  He had a euthymic mood, and his affect was congruent.  He maintained good eye contact.  His speech was of a normal rate and volume, and the content was logical, relevant and goal directed.  His insight into problems and judgment was fair to good.  His thoughts appeared organized and linear.  A GAF score of 45 was given.

June 6, 2012, and October 5, 2012, VA mental health notes shows that the Veteran was appropriately attired and neat.  He was alert and oriented.  His affect appeared to be dull, and his overall mood appeared anxious.  Recent and long-term memory appeared basically intact.  No suicidal or homicidal ideations were present.  A GAF score of 59 was assigned.

January 3, 2013, March 8, 2013, and April 25, 2013, VA treatment records generally show that the Veteran's grooming and hygiene were adequate.  His speech and thought processes were within normal limits.  He was alert, oriented, and cooperative.  His mood was dull and flat.  Concentration and memory were within normal limits.  A GAF score of 60 was assigned.

A VA treatment record from June 19, 2013, shows that the Veteran was alert and oriented to person, place, and situation.  His speech was spontaneous and of regular rate, rhythm, and volume.  His insight was fair, and judgment was intact.  He was appropriate in behavior, polite, and cooperative.  His thought processes were logical and goal-directed.  A GAF score of 60 was assigned.

A VA psychology consult dated June 25, 2013, shows that the Veteran had a good marriage and relationship with his children.  He had drifted away from other friendships.  The Veteran denied feelings of suicidal and homicidal ideation.  He reported depression and stress.  He denied experiencing visual hallucinations.  The examiner found the Veteran to be pleasant, calm, alert, and oriented.  He had a flat affect.  Grooming was within normal limits.  The Veteran had mild memory problems.  A GAF score of 55 was assigned.

A July 3, 2013, VA treatment record indicates that the Veteran was alert and oriented.  He had good eye contact.  His speech was of a normal rate and volume, and the content was logical, relevant and goal directed.  His insight into problems and decision making were fair to good.  His thoughts appeared organized and linear with no evidence of psychosis present.  A GAF score of 47 was assigned.

A July 11, 2013, VA follow-up record contains the Veteran's report that he enjoyed his job.  The Veteran reported depression, irritability, hypervigilance, and flashbacks.  He was alert and oriented to person, place, and situation.  He made appropriate eye contact.  His speech was spontaneous and of regular rate, rhythm, and volume.  His insight was fair, and judgment was intact.  His behavior was appropriate, polite and cooperative.  His thought processes were logical and goal-directed.  A GAF score of 60 was assigned.

An August 29, 2013, VA treatment record shows that the Veteran was alert and oriented.  His speech was of a normal rate and volume, and the content was logical, relevant, and goal directed.  The Veteran's insight into problems and judgment were deemed fair to good.  His thoughts appeared organized and linear with no evidence of psychosis present.  A GAF score of 48 was assigned.

The examiner opined that the Veteran's PTSD symptoms were best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was depressed.  He reported having nightmares three times a week and daytime panic episodes twice a week.  He had flashbacks two times per week.  He denied experiencing hallucinations, delusions, suicidal ideation, or homicidal ideation.  He was able to recall four objects following an interference task, and he had no difficulty with serial sevens.  

A March 3, 2014, VA treatment record shows that the Veteran was alert and oriented.  No acute distress was noted.  The Veteran displayed an euthymic mood, and his speech was logical, relevant, and goal directed.  His insight into problems and judgement were fair to good.  His thoughts appeared organized and linear with no evidence of psychosis.  A GAF score of 49 was assigned.

In April 2014, the Veteran's spouse stated that the Veteran never wanted to do anything outside the home.  She stated that the Veteran was constantly distracted and had episodes of depression.  

A September 15, 2014, VA treatment record shows that the Veteran was alert and oriented.  No acute distress was noted.  The Veteran displayed an euthymic mood, and speech was logical, relevant, and goal directed.  His insight into problems and judgement were fair to good.  His thoughts appeared organized and linear with no evidence of psychosis.  A GAF score of 49 was assigned.

On VA examination on August 11, 2016, the examiner stated that the Veteran's PTSD was manifest by anxiety, recurrent and intrusive recollections of trauma, recurring dreams, hypervigilance and discomfort in large crowds, and an exaggerated startle response.  The examiner specified that the Veteran's symptoms were best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran described his marital relationship as "up and down."  He enjoyed attending church.  The Veteran had been employed at the same company for the past 30 years.  

The examiner found that the Veteran experienced a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  At the examination, the Veteran was casually dressed with good grooming and hygiene.  He was irritable.  His speech was normal and easily understood.  There were no signs of psychosis or unusual behavior.  The examiner assigned a GAF score of 60, representing moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran's PTSD has been rated as 0 percent prior to January 2, 2009; 10 percent from January 2, 2009, to January 16, 2014; and 50 percent as of January 17, 2014.  

The Board finds that for the period from December 31, 2007, to December 29, 2008, an increased rating of 10 percent is warranted.  During that period, the Veteran was receiving no psychiatric treatment.  He was taking no psychotropic medications.  No panic attacks were reported.  His memory was deemed adequate.  Significantly, the August 2008 VA examiner summarized the Veteran's symptoms as mild.  The examination report does not suggest that the Veteran's symptoms were severe enough to more than mildly interfere with occupational and social functioning.  Therefore, the Veteran's symptoms appear to be approximated by the criteria for a 10 percent rating under the General Rating Formula for evaluating psychiatric disabilities of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board finds that a higher rating is not warranted as the evidence does not show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to the psychiatric symptoms.  The Veteran continued in employment and had social relationships.  The evidence does not show occasional decrease in work efficiency and intermittent inability to perform occupational attacks that would warrant the assignment of a higher rating.

From December 29, 2008, to January 17, 2014, the Board finds that a 30 percent rating is warranted.  December 29, 2008, is the date on which the Veteran began receiving VA mental health treatment.  During that period, he was prescribed medication, and he demonstrated mild memory loss.  However, the Board finds that the evidence for that period does not show occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms.  While the Veteran faced increased impairment as of December 2008 due to sleep impairment, irritability, tiredness, intrusive thoughts, flashbacks, and anger, the evidence does not show the level of reduced reliability that would warrant a rating higher than 30 percent.  While some memory and concentration impairment was shown, the evidence does not show that he retained only highly learned material or forgot complete tasks as the criteria for a 50 percent rating use as an example of the type of impairment that would warrant a higher rating.  The evidence for that period does not show impaired abstract thinking or difficulty in establishing and maintaining effective social relationships.  Therefore, the Board finds that a rating of 30 percent, but not higher, is warranted from December 29, 2008, to January 17, 2014.  Because the evidence does not show occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms, the Board finds that the preponderance of the evidence is against the assignment of a higher rating.

As of January 17, 2014, the Board finds that a rating higher than the currently assigned 50 percent is not warranted.  The evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicates that although the Veteran was quick to anger, the evidence for that time period suggests that the Veteran maintained a good relationship with his spouse.  Moreover, the August 2016 VA examiner described the Veteran's symptoms as moderate, a finding consistent with the 50 percent rating currently assigned, and that was similar to the narrative description of symptoms.  The Board finds that the findings of medical professionals do not show total occupation or social impairment or deficiencies in most areas, as required for a 70 percent rating.  The conclusions of the August 2016 VA examiner are particularly highly probative, as the examiner both reviewed the record and conducted a thorough interview and examination of the Veteran.  Because deficiencies in most areas, and total occupation and social impairment, are not shown, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.

Taken as a whole, the Board finds that the totality of the evidence of record for the period from January 17, 2014, represents symptoms best aggregated as productive of no more than occupational and social impairment with reduced reliability and productivity.  At no time did the Veteran appear to exhibit poor judgment, thinking, or near-continuous panic.  He has been able to maintain personal hygiene.  Therefore, as a whole, the Board finds that the evidence does not show a sustained increase of severity necessary to support the assignment of any higher or a staged rating.

The Board has considered the various GAF scores of record.  The evidence here shows marked differences in GAF scores within short periods of time.  For example, on August 4, 2010, an examiner assigned the Veteran a GAF score of 45.  On the same day, another examiner assigned the Veteran a GAF score of 59.  On February 16, 2011, an examiner assigned the Veteran a GAF score of 45.  On the same day, another examiner assigned the Veteran a GAF score of 59.  On April 20, 2011, an examiner assigned the Veteran a GAF score of 44.  On the same day, another examiner assigned the Veteran a GAF score of 59.  The Board emphasizes that GAF scores are just one component of the Veteran's disability picture, and in this case, the Board has placed greater weight on the Veteran's actual symptoms recorded in the records.

The Board has additionally considered the Veteran's statements regarding the severity of the psychiatric symptoms since the initial date of service connection.  The Veteran is competent to report the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for even higher ratings imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disability throughout the appeal.

Accordingly, the Board finds that the preponderance of the evidence supports the assignment of ratings of 10 percent from December 31, 2007 to December 28, 2008, 30 percent from December 29, 2008, to January 16, 2014, and 50 percent from January 17, 2014, but not higher.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings or earlier dates for the assignment of the increases in ratings.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

In evaluating the claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The record does not show that the Veteran has required frequent hospitalizations for PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when the Veteran presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an increased rating of 10 percent, but not higher, from December 31, 2007, to December 28, 2008, for PTSD is granted.

Entitlement to an increased rating of 30 percent, but not higher, from December 29, 2008, to January 16, 2014, for PTSD is granted.

Entitlement to an increased rating greater than 50 percent as of January 17, 2014, for PTSD is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


